                                            Case 3:19-cv-02345-SI Document 49 Filed 08/04/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOSEPH JAMAUL JOHNSON,
                                   4                                                         Case No. 19-cv-02345-SI (pr)
                                                        Plaintiff,
                                   5                                                         ORDER EXTENDING DEADLINES;
                                                  v.                                         AND RESPONDING TO
                                   6                                                         DEFENDANTS’ REQUEST FOR
                                         J. CERMENO, et al.,                                 CLARIFICATION
                                   7
                                                        Defendants.                          Re: Dkt. Nos. 47, 48
                                   8

                                   9
                                              Defendants have filed a request for an extension of the deadline to file a further dispositive
                                  10
                                       motion on the failure-to-protect claims.        Upon due consideration of the request and the
                                  11
                                       accompanying declaration of attorney William P. Buranich, the court GRANTS the request. Docket
                                  12
Northern District of California




                                       No. 48. The court now sets the following new briefing schedule: Defendants must file and serve
 United States District Court




                                  13
                                       their motion for summary judgment no later than September 3, 2021. Plaintiff must file and serve
                                  14
                                       on defense counsel his opposition to the motion for summary judgment no later than October 1,
                                  15
                                       2021. Defendants must file and serve their reply brief no later than October 15, 2021.
                                  16
                                              Defendants also seek clarification of a portion of the court’s Order Granting In Part and
                                  17
                                       Denying In Part Motion for Summary Judgment. Docket No. 47. Specifically, Defendants note that
                                  18
                                       on page 17, lines 24-27, the court ordered as follows: “[D]efendants must file and serve a copy of
                                  19
                                       Incident Log # SVSP-FCY-18-07-0668.” Id. at 1 (quoting Docket No. 43 at 17). Defendants seek
                                  20
                                       clarification of “whether the Court intended that Defendants file the incident report identified in that
                                  21
                                       order on the Court’s public docket.” Id. The answer is no. Defendants do not need to file the
                                  22
                                       incident report on the court’s docket, but they only need to provide a copy to Plaintiff. Defendants
                                  23
                                       state they have already provided Plaintiff with a copy of the incident report. See id. at 1.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: August 4, 2021                            ______________________________________
                                  26                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  27

                                  28
